UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1103


NAZIRA URREGO,

                    Plaintiff - Appellant,

             v.

SAMUEL I. WHITE, P.C.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00437-MHL-DJN)


Submitted: July 22, 2021                                          Decided: August 4, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nazira Urrego, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nazira Urrego filed a notice of appeal in the district court after we affirmed the

dismissal with prejudice of Urrego’s amended complaint. See Urrego v. Samuel I. White,

P.C., 831 F. App’x 82 (4th Cir. 2020) (per curiam). Urrego purported to appeal from an

order entered on January 11, 2021, but no such order exists. The district court’s last order

in these proceedings was entered in January 2020. Because there is no district court order

over which we may exercise jurisdiction, we dismiss this appeal. See United States v. Doe,

962 F.3d 139, 143 (4th Cir. 2020) (explaining that “we have jurisdiction only over final

orders and certain interlocutory and collateral orders”). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2